         Case 8-19-76260-ast        Doc 618       Filed 06/19/20        Entered 06/19/20 18:01:48




LOEB & LOEB LLP
Schuyler G. Carroll
Daniel B. Besikof
Noah Weingarten
345 Park Avenue
New York, NY 10154
Tel: (212) 407-4000
Fax: (212) 407-4990
Email: scarroll@loeb.com
        dbesikof@loeb.com
        nweingarten@loeb.com

Counsel to the Debtors

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                        )
                                                               Chapter 11
                                                        )
                                                        )
                                                               Case No. 19-76260-ast
                                                        )
                                                               Case No. 19-76263-ast
In re:                                                  )
                                                               Case No. 19-76267-ast
                                                        )
                                                               Case No. 19-76268-ast
Absolut Facilities Management, LLC, et al.              )
                                                               Case No. 19-76269-ast
                                                        )
                                                               Case No. 19-76270-ast
                          Debtors.1                     )
                                                               Case No. 19-76271-ast
                                                        )
                                                               Case No. 19-76272-ast
                                                        )
                                                        )
                                                               (Jointly Administered)
                                                        )

                       NOTICE OF HEARING FOR APPLICATIONS OF
                            RETENTION AND COMPENSATION
               FOR SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES

           PLEASE TAKE NOTICE that on July 28, 2020 at 10:30 a.m. (Eastern Time) a hearing

will be held before the Honorable Alan S. Trust, United States Bankruptcy Judge of the United



           1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtors’ federal tax
identification number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and
Rehabilitation at Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266);
Absolut Center for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641);
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and
Rehabilitation at Three Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC
(7924).


19156590
      Case 8-19-76260-ast         Doc 618     Filed 06/19/20    Entered 06/19/20 18:01:48




States Bankruptcy Court for the Eastern District of New York, New York, at the United States

Bankruptcy Court, 290 Federal Plaza, Courtroom 960, Central Islip, New York 11722 to consider

(i) the Debtors’ Application for an Order Authorizing Employment and Retention of SLIB II, Inc.

d/b/a Senior Living Investment Brokerage As Sales Agent Nunc Pro Tunc to November 25, 2019

(the “SLIB Retention Application”); and (ii) the following fee applications (the “Fee

Applications”):

                 First and Final Application of Loeb & Loeb LLP for Compensation for Services
                  Rendered and Reimbursement of Expenses Incurred as Counsel for the Debtors for
                  the Period from September 10, 2019 through and Including May 20, 2020 (“Loeb
                  Fee Application”);

                 First and Final Application of Michael Wyse of Wyse Advisors LLC for
                  Compensation for Services Rendered on Behalf of the Debtors Relating to Efforts
                  in Obtaining DIP Financing for the Period September 10, 2019 to May 20, 2020
                  (“Wyse Fee Application”);

                 Final Application of Amini LLC, Counsel for the Committee, for Allowance of
                  Compensation and Reimbursement of Expenses (Dkt. No. 609) (the “Committee
                  Fee Application”);

                 First and Final Fee Application of Prime Clerk LLC, Administrative Advisor to the
                  Debtors, for Allowance of Compensation for Services and Reimbursement of
                  Expenses for the Final Period from September 10, 2019 Through May 20, 2020
                  (Dkt. No. 613) (“Prime Clerk Fee Application”); and

                 First and Final Application of SLIB II, Inc. d/b/a Senior Living Investment
                  Brokerage for Compensation for Services Rendered As Sales Agent for the Debtors
                  for the Period from November 25, 2019 Through and Including May 20, 2020
                  (“SLIB Fee Application”).

           PLEASE TAKE FURTHER NOTICE that the Fee Applications seek the final payment

of fees and reimbursement of costs in the following amounts:

           Application                 Period               Total Fees           Total Costs
  Loeb Fee Application          September 10, 2019        $2,653,111.00          $46,889.00
                               through May 20, 2020
  Wyse Fee Application          September 10, 2019          $99,900.00               $0
                               through May 20, 2020


19156590                                          2
       Case 8-19-76260-ast        Doc 618    Filed 06/19/20       Entered 06/19/20 18:01:48




       Committee Fee          October 3, 2019 through         $271,956.00            $285.10
        Application               May 20, 2020
       Prime Clerk Fee          September 10, 2019            $39,810.05             $518.84
         Application           through May 20, 2020
  SLIB Fee Application         November 25, 2019 to           $75,000.00                 $0
                                  May 20, 2020

           PLEASE TAKE FURTHER NOTICE that responses, if any, to the SLIB Retention

Application or the Fee Applications, shall be in writing, shall conform to the Federal Rules of

Bankruptcy Procedures and the Local Rules of the Bankruptcy Court, shall set forth the name of

the objecting party, the basis for the objection and the specific grounds thereof, shall be filed with

the Bankruptcy Court electronically in accordance with General Order No. 559 (found at

https://www.nyeb.uscourts.gov/electronic-filing-procedures,       or   https://cases.primeclerk.com/

absolutcare/), and shall be served upon: (i) undersigned counsel for the Debtors; (ii) the United

States Trustee for the Eastern District of New York, Alfonse D’Amato Federal Courthouse, 560

Federal Plaza, Central Islip, NY 11722 (Attn: Christine H. Black, Esq.); and (iii) counsel for the

Ronald Winters, Plan Administrator, Amini LLC, 140 East 45th Street, 25th Floor, New York,

New York 10017 (Attn: Jeffrey Chubak, Esq.), so as to be received no later than 4:00 p.m.

(Eastern Time) on July 21, 2020 (the “Objection Deadline”).

           PLEASE TAKE FURTHER NOTICE that if anyone would like to receive copies of the

SLIB Retention Application or the Fee Applications, (a) they may access such documents online

from       either   the   Bankruptcy   Court’s   electronic     case   filing   system    located   at

http://www.nyeb.uscourts.gov/ or https://cases.primeclerk.com/absolutcare/, or (b) they may

contact Schuyler G. Carroll, Esq., Daniel Besikof, Esq. or Noah Weingarten, Esq. at Loeb & Loeb

LLP, 345 Park Avenue, New York, New York 10154, by telephone at (212) 407-4000 or by e-

mail at scarroll@loeb.com; dbesikof@loeb.com; nweingarten@loeb.com.




19156590                                          3
      Case 8-19-76260-ast       Doc 618   Filed 06/19/20     Entered 06/19/20 18:01:48




Dated:     June 19, 2020                         LOEB & LOEB LLP
           New York, New York
                                                 /s/ Schuyler G. Carroll
                                                 Schuyler G. Carroll
                                                 Daniel B. Besikof
                                                 Noah Weingarten
                                                 345 Park Avenue
                                                 New York, NY 10154
                                                 Tel: (212) 407-4000
                                                 Fax: (212) 407-4990
                                                 scarroll@loeb.com
                                                 dbesikof@loeb.com
                                                 nweingarten@loeb.com

                                                 Counsel to the Debtors




19156590                                     4
